Title: To George Washington from Robert Dick, 15 November 1788
From: Dick, Robert
To: Washington, George

 

Philadelphia 15 Novmr 1788

May it please your Excellency, I am lately from North Britain other ways called Scotland, and there from the County of East Lothian, a place above others famous for understanding & practising in all Branches of Agriculture, now known, there every effort & indeavour is used to find out by Books, and not only So, but also by Experience which far Excells any Book ever wrote on the Subject, to find out I Say, what is agreeable to the nature of the Soil & Climate, that that may be followed & improven by art, for it is foolish and absurd not to follow nature, or to force it, for that never served a good End, but terminates in the lose & damage of the forcer in less or more degrees, according to the length of his pursuit, in that Country are meetings of farmours, or farmer Clubs, where improvments in Agriculture from Experience is the Subject, & when carried on with prudince & judgment is found to be productive of the great benifits intended, viz. both the knowledge & practice of Agriculture in all its various branches, which is both profitable & pleasent to the farmer himself, and likeways to the Country or Commonwelth to whom he belongs, & with all necessary being the foundation on which all other arts & Secinces Stands, from my youth I have been bred a farmer, and from the middle of East Lothian I am of late, I have Cultivate both farms & grain with Succiss, for a feild altho properly dressed, if not Cropt with judgement is Soon ruined, but if after the above dressing a rotation of Cropts Suitable to its nature, then one Cropt is likeways a mean condusive for the producing both great quantities and good quality in after Cropts, often that which is good So far, or in part, is distroyed by after misconduct, I have been two three hundred miles out in a zig zag derection throw the State of Pennsylvania only, from farmer to farmer I went to hear what they Said on the Subjects, & See what they did on there farms, and finds them almost all destitute of the principles of farmory, but in a very Sloven manner proceeds on after the mods that there fathers or Nighbours had Shoun them, which I think in many instances is very absurd, but Shuch forse & power has Example with many, that it is followed altho it leads

to Emberassments hardships & Struggles in life, there are Some instances can be produced tho rare of people getting from under the power of Example, of that Number I have the honour to be one, among many other things that of flax raising is one, about ten years ago after Considering the Soil of my farm, thought that flax might be raised with advantage in East Lothian, I proposed that to my Brother farmors who remonstrated against the practice, notwithstanding I persisted & improved it to a degree far above any thing of that nature ever known in Scotland before, and from the Example Shoun, my Nighbour farmers allmost all Commenced flax raisers, but least I incroach on time & paticence, I make bold to write from the good Character in many respects, I have heard of your Excellency in Scotland, and wants to know if any, or what incouragment Could be given to me to Come and Settle in the State of Virginia, and I think I am positively Certain I Could bring over a good Number, from there youth bred farmers in Scotland to Settle with me, had I Considerable tracts of good land a good Situation & Safe from trouble of indians, men that are Sober Civel industrius & Skilfull in there profession, Can dress Land well and cropt it to great purpose, of all kinds used in Scotland, Such as wheat barley oats Beans pease hemp & flax, and from there Sober industry & knoledge in farmery, they may be a blessing to the Country or Commonwelth where they Come, if any Shuch men is wanted in Virginia I think I Could bring them over had I inducments Strong Enough, if its agreeable I Expect an Answear as soon as possible with due respect to your Excellency I am your most humble obedint Servant

Robert Dick


P.S. please direct to me to the Care of Colonol Francis Gurney, Philadelphia.

